El Juez Peesidente Se. PIeknández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por Felipe Belpré contra sentencia que en grado de apelación y mediante celebración de nuevo juicio dictó la Corte de Dis-*511trito de Gruayama, condenando al apelante como culpable del delito de portar armas prohibidas a la pena de dos meses de cárcel y las costas.
La representación de la parte apelante ha alegado ante esta Corte Suprema por escrito y oralmente que Belpré fué penado por la Corte de Distrito de Gruayama en virtud de dos denuncias presentadas separadamente ante la corte municipal del mismo nombre, una de ellas por alteración de la paz pública y la otra por portar armas prohibidas, siendo idénticos los hechos que sirvieron de fundamento a cada una de dichas denuncias, sin otra variante que la de especificarse en la segunda que el acusado portaba un revólver, por lo que somete a la consideración de esta Corte Suprema la cuestión legal de si ambos casos deben ser considerados conjuntamente y resueltos por una misma sentencia con una sola pena, o si en todo caso deben reducirse las penas impuestas a Belpré por resultar excesivas.
En la transcripción de autos que tenemos a la vista no hay pliego de excepciones ni escrito de exposición del caso y sólo aparecen: 1°., el escrito de denuncia en que'se imputa a Belpré el hecho de que en 6 de noviembre del año próximo pasado y en la Calle de Calimano, de Gruayama, en los mo-mentos en que se celebraba una manifestación política del Partido Unión de Puerto Rico, el 'mencionado acusado, ilegal y voluntariamente llevaba sobre su persona un revólver de 9 milímetros cuya arma le fué ocupada, encontrándose entonces aquél en estado de embriaguez; 2°., la sentencia por la que la Corte de Distrito de Gruayama, después de haber hecho el denunciado la alegación de culpable del delito de portar ar-mas prohibidas, lo condenó a la pena de dos meses de cárcel y las costas; 3°., el escrito del abogado del acusado interpo-niendo contra dicha sentencia recurso de apelación para ante esta Corte Suprema.
Como se ve, el récord no ha venido preparado ,en forma tal que podamos considerar la alegación hecha ante esta corte en apoyo del recurso, tendente, a mostrar que por hechos *512ocurridos en el mismo día y en las mismas circunstancias se lian impuesto a Belpré dos condenas en lugar de una.
Una corte de apelación tomará en cuenta el contenido de sus propios autos cuando se le pida en debida forma, pero no tendrá en consideración, al resolver un caso, lo que arrojen los autos de otro caso distinto, a menos que éstos se sometan a la consideración del tribunal haciéndolos parte de los autos del caso que se considera. 3 Cyc., 179, 180.
De todos modos la denuncia que originó el presente caso se limitó al delito de uso de arma prohibida y ese hecho puede ser denunciado y perseguido separadamente del delito de per-turbar la paz pública.
La pena impuesta no es excesiva.
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.